Citation Nr: 0406259	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  92-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from November 1974 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.  

The Board remanded the case to the RO for additional 
development in August 1994, March 1996, and June 1999.  
Regrettably, another remand is necessary.  


REMAND

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in October 1992.  However, he 
failed to report.  When the case was remanded in August 1994, 
the Board directed the RO to schedule the veteran for another 
hearing.  

A hearing was rescheduled in May 1995.  However, on the day 
of the hearing, the veteran appeared and requested that the 
hearing again be rescheduled because he wanted to select a 
representative.  In a May 1995 deferred rating decision, it 
was noted that the veteran should be rescheduled for a 
hearing before a hearing officer after a supplemental 
statement of the case was issued to the veteran.  In an 
October 1995 supplemental statement of the case, the veteran 
was informed that he would be notified shortly regarding an 
appointment for a personal hearing.  However, no hearing was 
scheduled for the veteran before the case was certified to 
the Board in February 1996.  

There is no indication in the record that the veteran 
withdrew his request for a personal hearing before a hearing 
officer at the RO.  Therefore, the case must be returned to 
the RO.  See 38 C.F.R. § 3.103(c) (2003).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the local office.  The veteran 
and his representative should be notified 
of the date and time of such hearing.  

2.  After the hearing has been 
accomplished, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


